Darden, Judge
(dissenting):
In addition to receiving the benefits of counsel at trial, Rivera had his advice during the investigation of these charges. Nothing suggests that the appellant did not exercise his right to examine the pretrial advice. United States v Beatty, 10 USCMA 311, 27 CMR 385 (1959). Failure to challenge its contents during the course of trial thus bars the defense from raising the issue on appeal. United States v Mickel, 9 USCMA 324, 26 CMR 104 (1958); cf. United States v Schalck, 14 USCMA 371, 34 CMR 151 (1964).
During his court-martial the appellant did not introduce his immediate commander’s favorable recommendation as a matter of mitigation to be considered by the court in assessing sentence. He did not attempt to rebut the contrary recommendation of the post-trial reviewer by the use of the favorable recommendation he had the privilege of doing. He should not now be afforded the opportunity. Cf. United States v Wismann, 19 USCMA 554, 42 CMR 156 (1970).
In any event, I believe the appellant is unharmed. The content of a post-trial review is eclectic. United States v Cash, 14 USCMA 96, 33 CMR 308 (1963). In this instance, four officers, including the appellant’s immediate commander, recommended that Rivera be tried by general court-martial. The appellant then negotiated a guilty plea agreement with the convening authority that included a dishonorable discharge. Furthermore, the post-trial review omits the battalion commander’s countervailing recommendation that Rivera be separated from the service. Considering all the circumstances in this case, I disagree that the recommendation in question might have had a substantial influence on the convening authority’s action. I would affirm the decision of the Court of Military Review.